NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted January 11, 2017 
                                 Decided January 11, 2017 
                                               
                                          Before 
 
                           FRANK H. EASTERBROOK, Circuit Judge 
                            
                           ANN CLAIRE WILLIAMS, Circuit Judge 
                            
                           DAVID F. HAMILTON, Circuit Judge 
                            
No. 16‐1446 
UNITED STATES OF AMERICA,                         Appeal from the United States   
     Plaintiff‐Appellee,                          District Court for the Northern District 
                                                  of Indiana, Hammond Division. 
     v.                                            
                                                  No. 2:09CR90‐001 
TIMMOTHY WILLIAMS,                                 
     Defendant‐Appellant.                         Philip P. Simon, 
                                                  Chief Judge. 
        
                                         O R D E R 

        Five years ago Timmothy Williams pleaded guilty to misusing social security 
numbers, 42 U.S.C. § 408(a)(7)(B); identity theft, 18 U.S.C. § 1028(a)(7); aggravated 
identity theft, id. § 1028A(a)(1); and making a false statement to the IRS, id. § 1001(a)(2). 
Underlying the charged counts, Williams had used identifying information, including 
social security numbers, to obtain state identification cards in the names of six victims, 
which he then used to withdraw money from their bank accounts. He also used one of 
the victim’s identifying information to obtain a credit card and another victim’s 
identifiers to obtain a tax transcript from the IRS. The district court sentenced Williams 
to a total of 80 months’ imprisonment, but twice we remanded for resentencing. The first 
No. 16‐1446                                                                              Page 2 
 
time we concluded that the district court had erred in applying the current version of the 
sentencing guidelines rather than the more‐favorable version applicable when Williams 
committed the crimes. United States v. Williams, 742 F.3d 304 (7th Cir. 2014). Then after 
the district court had reimposed the same sentence (as before, a variance above the 
guidelines range), we granted the parties’ joint motion for resentencing in light of 
United States v. Thompson, 777 F.3d 368 (7th Cir. 2015), because of problematic conditions 
of supervised release. United States v. Williams, No. 14‐2916 (7th Cir. Mar. 4, 2015). On 
remand the district court revised the conditions of supervised release but again 
sentenced Williams to a total of 80 months’ imprisonment. 
         
        Williams filed a notice of appeal, but his appointed lawyer asserts that the appeal 
is frivolous and moves to withdraw under Anders v. California, 386 U.S. 738 (1967). 
Williams has not accepted our invitation to respond to counsel’s motion. See CIR. 
R. 51(b). Counsel has submitted a brief that explains the nature of the case and addresses 
issues that a case of this kind might be expected to involve. Because the analysis in the 
brief appears to be thorough, we limit our review to the potential issues that counsel 
discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. 
Wagner, 103 F.3d 551, 553 (7th Cir. 1996). We agree with counsel that this third appeal is 
frivolous. 
         
        Counsel first considers whether Williams could argue that the district court 
miscalculated the loss amount under U.S.S.G. § 2B1.1(b)(1). Over Williams’ objection, the 
court adopted the probation officer’s loss calculation of roughly $74,000. That amount 
includes $22,000 that Williams withdrew from his victims’ bank accounts, 
approximately $40,000 in other cash and merchandise he admittedly obtained through 
the same scheme, and another $12,000 he tried to get by submitting fraudulent 
applications for a tax refund and a refund anticipation loan. 
          
        In calculating loss a district court must take the greater of the actual or intended 
loss. See U.S.S.G. § 2B1.1 cmt. n.3(A); United States v. Pu, 814 F.3d 818, 824 (7th Cir. 2016). 
Actual loss “means the reasonably foreseeable pecuniary harm that resulted from the 
offense,” while intended loss means “the pecuniary harm that the defendant purposely 
sought to inflict” and “includes intended pecuniary harm that would have been 
impossible or unlikely to occur.” U.S.S.G. § 2B1.1 cmt. n.3(A)(i)‐(ii). Here, the greater of 
the two amounts was the intended loss (everything that Williams tried to obtain, whether 
successful or not). That is the figure the district court used, making any claim about the 
loss calculation frivolous. 
No. 16‐1446                                                                             Page 3 
 
        Counsel next considers, but rejects as frivolous, an appellate challenge to the 
reasonableness of Williams’ above‐guidelines sentence. We agree that this argument 
would be frivolous. We will uphold a sentence if the district court properly calculated 
the guidelines range, reasonably applied the factors in 18 U.S.C. § 3553(a), and 
satisfactorily explained the chosen penalty. See United States v. Hill, 645 F.3d 900, 911 
(7th Cir. 2011); United States v. Vaughn, 614 F.3d 412, 414 (7th Cir. 2010). In this case the 
district court calculated a total imprisonment range of 54 to 61 months and then 
concluded that a higher sentence was necessary to account for the emotional stress 
unaddressed by the guidelines as well as the substantial inconvenience that Williams 
had caused his victims, since each spent time and money unwinding fraudulent 
transactions, repairing credit records, and changing bank account information. The 
above‐guidelines sentence also was necessary, the court explained, to take into account 
Williams’ lofty criminal history, which at Category VI still underrepresents his 
continuous criminal activity and omits criminal history points for some convictions that 
were grouped rather than counted separately. See U.S.S.G. § 4A1.3(a)(2)(A). And these 
concerns were not offset, the court reasoned, by Williams’ plea for a lower sentence 
because of degenerative knee impairments and his troubled upbringing, which included 
the murder of his mother, sexual abuse, and a multitude of residential placements with 
relatives or in group homes or foster care. Williams is receiving appropriate medical care 
in prison, the court reasoned, and also the need for punishment and to protect the public 
outweighs his tumultuous upbringing. That explanation sufficiently justifies the 
sentence imposed. 
         
        Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.